O’Brien, J.
Upon this motion to punish plaintiff, her attorney, and sureties for contempt in procuring and offering irresponsible sureties upon an undertaking on arrest, on the merits it should be granted. There can be no doubt from a perusal of the papers that both the court and the defendant have been imposed upon by plaintiff and her attorney in having procured the arrest of the defendant by ottering an undertaking with worthless sureties. In view of the language of the learned judges in Eagan v. Lynch, 3 Civil Proc. R. 237, and in Stephenson v. Hanson, 6 Civil Proc. R. 45, no comments by me as to the disfavor with which the court will always regard an attempt to deceive it, are necessary. It remains, therefore, but to determine what punishment should be meted out to the parties for the imposition practiced. The, defendant obtained a judgment upon the undertaking in the sum of $565.04. There is no doubt that additional expense has been entailed on the defendant in the other actions against him. Under the circumstances, however, I am inclined to the opinion that the proper punishment in this case is to impose a fine for the amount of the judgment, namely, $565.04, on the plaintiff, her attorney, and the two sureties together, and in default of the payment thereof within 20 days from the entry of the order herein, that they and each of them be imprisoned for a period of three months. As to William Ottman, Sr., in view of his explanations, and the failure to establish his knowledge, he should not be included in either fine or imprisonment. Ordered accordingly.